Citation Nr: 1640910	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for disability manifested by cough, shortness of breath, and dyspnea on exertion, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a dental disorder (claimed as cracked teeth) for purposes of compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1969 and January 2003 to August 2003, with additional service in the Army National Guard.  In September 2005, he served on active duty for special work in support of Hurricane Katrina relief efforts.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for COPD and four cracked teeth.

During the course of the appeal, the issue has arisen as to whether the Veteran's cough, shortness of breath, and dyspnea on exertion are due to an undiagnosed illness (as opposed to the diagnosed COPD).  Accordingly, the Board has bifurcated the respiratory claims as indicated in the title page.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012) (VA is free to dismember a claim and adjudicate it in separate pieces); see also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016, and a copy of the hearing transcript is of record.

In August 2016, the Veteran submitted a letter to his attorney indicating that he wished to withdraw his claim for COPD.  Pursuant to the Veteran's letter, the Veteran's representative submitted a letter to VA indicating that the Veteran was withdrawing the issue of service connection for a respiratory condition, to include COPD.  However, it is not clear from the Veteran's statement whether he wished to withdraw the claim for service connection for disability manifested by cough, shortness of breath, and dyspnea on exertion, to include as due to an undiagnosed illness.  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Here, there was no explicit, unambiguous withdrawal of the claim for service connection for disability manifested by cough, shortness of breath, and dyspnea on exertion.  Accordingly, the Board will proceed with a decision on this issue.

In August 2016, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran in writing expressed the desire to withdraw the appeal as to the issue of service connection for COPD.

2.  The evidence is at least evenly balanced as to whether the Veteran has disability manifested by cough, shortness of breath, and dyspnea on exertion due to environmental exposures during his service in Southwest Asia.

3.  The Veteran does not have a dental disability for which compensation can be authorized.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for COPD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, disability manifested by cough, shortness of breath, and dyspnea on exertion was incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

3.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Veteran's perfected appeal formally included a claim of entitlement to service connection for COPD, but the Veteran and his representative expressly withdrew the appeal on that claim in an August 2016 letter.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for service connection for COPD, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking service connection for COPD must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in July 2011, prior to the initial May 2012 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded a VA dental examination in February 2014.  The examination report has been reviewed and is found to be adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in August 2016.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





III.  Service Connection for Disability Manifested by Cough, Shortness of Breath, and Dyspnea on Exertion

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was i

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Theatre of Operations during the Persian Gulf War.  Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71,382 (Oct. 17, 2016).  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, where the Veteran served.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving headaches, muscle pain, joint pain, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 but does not meet the criteria under the statute and regulation, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Veteran asserts that he has experienced shortness of breath since his active duty service in Iraq from January 2003 to August 2003.  He testified that, as a heavy wheel vehicle mechanic and tractor-trailer driver, he was exposed to harsh environmental conditions on a daily basis.  This included dust storms and the burning of waste and feces with diesel fuel.  See August 2016 Board Hearing Transcript.

On January 2014 VA Gulf War General Medical Examination, the examiner wrote that the Veteran developed symptoms of cough, shortness of breath, and dyspnea on exertion after serving in Southwest Asia where he was exposed to environmental contaminants.  The examiner found that these symptoms may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness" for which a Gulf War Veteran may be presumptively service connected.  Therefore, the examiner opined that it is at least as likely as not that the disability pattern is related to a single or multiple exposure events experienced by the Veteran during service in Southwest Asia.

Based on an analysis of the pulmonary function tests, it does not appear that the Veteran's respiratory symptoms would warrant a compensable rating under any of the potentially applicable diagnostic codes.  See 38 C.F.R. § 4.96, Diagnostic Codes 6600-6604 (2015).  Moreover, he specifically denied using an inhaler.  38 C.F.R. § 4.96, DC 6502 (10 percent rating for asthma warranted for intermittent inhalational therapy).  Thus, the Veteran does not meet the criterion of 38 C.F.R. § 3.317(a)(1) of disability becoming manifest to a compensable degree.  However, the above medical opinion indicated that the Veteran's cough, shortness of breath, and dyspnea on exertion were likely related to a single or multiple exposure events experienced by him in Southwest Asia.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), the Federal Circuit held that pain could evidence a qualifying chronic disability under 38 U.S.C.A. § 1117.  Although the Federal Circuit declined to reach the question of whether pain could constitute disability under 38 U.S.C.A. § 1110, see id. at 1396, n. 1, given the lay and medical evidence that the Veteran has consistently had throughout the pendency of the claim had symptoms of cough, shortness of breath, and dyspnea on exertion that impair him, the Board finds that these symptoms constitute disability in this case for purposes of 38 U.S.C.A. § 1110.  As the evidence reflects that the Veteran's cough, shortness of breath, and dyspnea on exertion constitute disability due to environmental exposures in service, entitlement to service connection for cough, shortness of breath, and dyspnea is warranted. See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001) (service connection under 38 U.S.C.A. § 1110 requires disability due to disease or injury in service).

IV.  Service Connection for Dental Disorder

The Veteran contends that he has cracked teeth as a result of dental trauma during active service.

Service connection may generally be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Dental disorders are an exception to this general rule and are treated differently than other medical disorders in the VA benefits system.  The regulations governing dental claims make a fundamental distinction between replaceable missing teeth and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381; 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities but will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381 (a) (2015) (as amended at 38 C.F.R. § 3.381 (b) with no substantive changes for the purposes of this claim).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records show that the Veteran fell while working on a vehicle and had a cut under his chin.  He received three stitches in his chin.  Following four days in the hospital, both jaws were sore and one tooth felt loose.  A statement of medical examination and duty status (DA Form 2173) noted that the Veteran's injury was incurred in line of duty and that the Veteran was on active duty.

In April 2006, the Veteran submitted a claim for scar on chin, noting that he had nerve damage.  A July 2006 rating decision granted service connection for scar, anterior mandible.

Subsequently, the Veteran underwent oral surgery for an extraction of tooth #19 in July 2006.  That same month, the Veteran submitted a claim for service connection for dental treatment.  In his claim, the Veteran asserted that the tooth that had been loose after the September 2005 fall had broken off, and as a result he underwent an extraction of the remainder of the tooth.  He reported that x-rays show possible damage to both parts of his jaw.

On March 2007 VA dental examination, the examiner took a panoramic x-ray of the Veteran's jaw and noted that the Veteran was missing tooth #19.  The examiner did not notice on the x-ray any residuals or problems with the jawbone.

A March 2007 rating decision granted service connection for dental purposes for tooth #19 due to trauma.

A January 2009 VA dentistry note indicated that the Veteran complained his "bite [was] off."  He stated that he is hitting on the mandibular anterior teeth and he had some TMJ discomfort.  An examination showed hyperocclusion #23 and PFM Crown #24 in centric occlusion and protrusion.  Occlusal equilibration accomplished with relief of symptoms.

A December 2009 VA dentistry note indicates that the Veteran complained of sensitive tooth mandibular right.  Bitewing x-rays showed that the Veteran needed restoration to tooth #31-O replaced.

In a May 2010 report of contact, the Veteran reported that he wanted to initiate a claim for dental treatment for the tooth behind his molar on the right side.  He has treatment for tooth #19 and he stated the tooth he is now having problems with is the same tooth as #19 except it is on the opposite side.

A November 2010 dental health record from Ft. Stewart, Georgia assessed a failed occlusal restoration of tooth #31.  Examination of adjacent teeth revealed coronal fracture in tooth #26.

In a July 2011 statement, the Veteran reported that he felt other teeth were loose at the time that service connection for tooth #19 was granted.  He further reported that a piece broke off a second tooth in November 2010, and he received treatment at Ft. Stewart Dental Clinic and the head of the dental clinic stated that with trauma such that he received to his mouth, cracks in the teeth could sometimes not show up for 10 years.  Examination of his teeth revealed four cracked teeth.

In an August 2011 statement, the Veteran reported that he believed the cracked teeth were #29, #30, and #31.

On February 2014 VA dental examination, the Veteran reported that no teeth were lost during this trauma.  But later, tooth #19 was extracted.  He stated that he was later told by a dentist he had four other cracked teeth.  Upon examination, no fractured teeth were noted.  Tooth #31 had a missing restoration, and the Veteran stated that a portion of the tooth broke off later after the filling was lost.  The lost filling was noted in dental examination in 2010.

During the June 2016 Board hearing, the Veteran testified regarding his fall in September 2005.  He stated that a dentist told him he had several loose teeth, but that they would tighten up.  The Veteran reported that his dentist had stated that he had cracked teeth because of the September 2005 fall, but that the head of Dentistry would not allow him to write a statement.

Based on the foregoing, the Board finds that service connection for a dental disorder for purposes of compensation is not warranted.

As noted above, compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  Thus, the symptoms noted by the Veteran and in the VA treatment notes are not compensable.  Although there are references in the VA treatment records to cracked teeth, coronal fractures, and missing restorations, the most thorough and comprehensive examination found no evidence of fracture or residuals of fracture or blow to the chin.  Consequently, the Board concludes that the preponderance of the evidence is against the claim, and the claim for service connection for dental trauma for compensation purposes must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


ORDER

The appeal of the denial of the claim for entitlement to service connection for COPD, having been withdrawn, is dismissed.

Entitlement to service connection for cough, shortness of breath, and dyspnea on exertion is granted.

Entitlement to service connection for a dental disorder for purposes of compensation is denied.



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


